

EXHIBIT 10.52
FRANK’S INTERNATIONAL N.V.
AMENDED AND RESTATED U.S. EXECUTIVE CHANGE-IN-CONTROL
SEVERANCE PLAN
1.Purpose and Effective Date. FRANK’S INTERNATIONAL N.V., (the “Company”) has
adopted this AMENDED AND RESTATED U.S. EXECUTIVE CHANGE-IN-CONTROL SEVERANCE
PLAN (the “Plan”) to provide financial security for a select group of management
or highly compensated employees in the event of a Change in Control. The
effective date of the Plan, as amended and restated, is January 21, 2019.
2.    Definitions. Where the following words and phrases appear in the Plan,
they shall have the respective meanings set forth below, unless their context
clearly indicates to the contrary:
(a)
“Base Salary” shall mean the highest annual rate of base salary of a Covered
Executive in effect during the six (6) month period ending immediately prior to
(i) a Change in Control or (ii) the Covered Executive’s Involuntary Termination,
whichever results in the greater amount.

(b)
“Board” shall mean the Company’s Supervisory Board of Directors, or such other
board that may serve as the Company’s single Board of Directors at any time.

(c)
“Cause” shall mean a determination by the Company or the Employer that the
Covered Executive (i) has engaged in gross negligence, incompetence, or
misconduct in the performance of his or her duties with respect to the Employer
or any of its affiliates; (ii) has failed to materially perform the Covered
Executive’s duties and responsibilities to the Employer or any of its
affiliates; (iii) has breached any material provision of this Plan or the
Participation Agreement or any written agreement or corporate policy or code of
conduct established by the Employer or any of its affiliates; (iv) has engaged
in conduct that is, or could reasonably expected to be, materially injurious to
the Employer or any of its affiliates; (v) has committed an act of theft, fraud,
embezzlement, misappropriation, or breach of a fiduciary duty to the Employer or
any of its affiliates; or (vi) has been convicted of, pleaded no contest to, or
received adjudicated probation or deferred adjudication in connection with a
crime involving fraud, dishonesty, or moral turpitude or any felony (or a crime
of similar import in a foreign jurisdiction).

(d)
“Good Reason” shall mean the occurrence, on or within twenty-four (24) months
after the date upon which a Change in Control occurs, of any one or more of the
following:

(i)
A material reduction in the authority, duties, or responsibilities of a Covered
Executive from those applicable to him or her immediately prior to the date on
which the Change in Control occurs;



1



--------------------------------------------------------------------------------




(ii)
A material reduction in a Covered Executive’s Base Salary or target annual bonus
opportunity in effect immediately prior to the Change in Control;

(iii)
A change in the location of a Covered Executive’s principal place of employment
by more than fifty (50) miles from the location where he or she was principally
employed immediately prior to the date on which the Change in Control occurs
unless such relocation is agreed to in writing by the Covered Executive;
provided, however, that a relocation scheduled prior to the date of the Change
in Control shall not constitute Good Reason;

(iv)
Any material breach by the Company or the Employer of their obligations under
this Plan;

(v)
The failure of any successor or assigns of the Company and/or the Employer, as
applicable, to assume the obligations of the Company and the Employer under this
Plan; or

(vi)
The receipt of a written notice, within the twenty-four (24) month period
following a Change in Control, of termination of this Plan or of any amendment
to the Plan that would adversely reduce the Covered Executive’s potential
severance payments or benefits or his or her coverage under this Plan.

Notwithstanding the foregoing provisions of this Section 2(d) or any other
provision in this Plan to the contrary, any assertion by a Covered Executive of
a termination of employment for “Good Reason” shall not be effective unless all
of the following conditions are satisfied: (A) the condition described in the
foregoing clauses of this Section 2(d) giving rise to the Covered Executive’s
termination of employment must have arisen without the Covered Executive’s
consent; (B) the Covered Executive must provide written notice to the Employer
of such condition in accordance with Section 7(d) within forty-five (45) days of
the initial existence of the condition; (c) the condition specified in such
notice must remain uncorrected for thirty (30) days after receipt of such notice
by the Employer; and (iv) the date of the Covered Executive’s termination of
employment must occur within ninety (90) days after the initial existence of the
condition specified in such notice.
(e)
“Change in Control” shall have the meaning given such term under the Frank’s
International N.V. 2013 Long-Term Incentive Plan, as the same may be amended
from time to time. Notwithstanding the foregoing, a Change in Control must also
be a “change of control” as defined in Section 409A.

(f)
“Code” shall mean the Internal Revenue Code of 1986, as amended.

(g)
“Committee” shall mean the Compensation Committee of the Board; however, the
Compensation Committee may delegate all or part of its authority under the Plan
to any executive of the Company or of the Employer, as it may choose.



2



--------------------------------------------------------------------------------




(h)
“Covered Executive” shall mean a member of a select group of management and/or
highly compensated employees of the Employer who has been designated in writing
by the Committee to participate in the Plan and has executed a Participation
Agreement; provided however, that any such Covered Executive must also satisfy
each of the following additional requirements in order to be treated as a
Covered Executive eligible for severance benefits pursuant to Section 3 below:

(i)
The individual must be a full-time salaried employee of the Employer working in
the United States, who, at the time of selection and through the date a Change
in Control occurs, is (A) holding the title of Chief Executive Officer (“CEO”);
(B) serving as an executive officer who reports directly to the CEO; (C) serving
as any other senior vice president, vice president, or executive vice president
of the Employer who does not report directly to the CEO; or (D) serving as any
other full-time salaried management employee of the Employer at the time of
selection.

(ii)
The individual must have accepted the designation as a Covered Executive (as
evidenced by execution of a Participation Agreement within thirty (30) days of
notification of such designation).

(iii)
The individual must be in compliance with all of the Plan requirements and
conditions as stated in the Plan including all terms in the Participation
Agreement and its obligations regarding non-competition, non-solicitation and
non-disclosure and any other obligations regarding non-disclosure,
non-competition, or non-solicitation owed by Covered Executive under any
applicable law or under other agreements with the Company or Employer or its
affiliates.

(iv)
The individual must not have waived coverage under this Plan or otherwise stated
his or her intent not to participate in this Plan.

(v)
If the Committee determines a person is ineligible to qualify as a Covered
Executive by non-compliance with the conditions of the Plan, including the
Participation Agreement, upon notice from the Employer, the Participant shall no
longer be eligible to receive any benefits under the Plan. Further, the Company
and Employer retain the right to seek reimbursement of all or a portion of the
Severance Benefits received under the Plan, as the Committee deems appropriate
under the circumstances. Such notice shall be provided within the earlier to
occur of one (1) year after discovery of the breach or the second anniversary of
the Participant’s date of termination. The Chief Executive Officer shall provide
written notice of any such determination of ineligibility to the affected former
Covered Executive with a copy sent to the Committee.

(vi)
Further, to the extent any determination of ineligibility is based solely on the
removal of any Covered Executives from the designated group of



3



--------------------------------------------------------------------------------




management covered by this Plan and not because of the Covered Executive’s
voluntary or involuntary transfer to a different job position or Covered
Executive’s failure to comply with any other terms of this Plan or the
Participation Agreement, such determination will not affect any rights or
obligations under this Plan if a Change in Control occurs within twelve (12)
months after the determination of this nature is made.
(i)
“Employer” shall mean Frank’s International, LLC and such other employing
affiliate of the Company that has been designated as an Employer in accordance
with the provisions of Section 7(c) of the Plan.

(j)
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

(k)
“Health Benefit Coverages” shall mean coverage under each group health plan
sponsored or contributed to by an Employer for its similarly situated active
executives.

(l)
“Involuntary Termination” shall mean any termination of the Covered Executive’s
employment with the Employer that is either:

(i)
a termination by the Employer other than for Cause; or

(ii)
a termination by the Covered Executive for Good Reason;

provided, however, that the term “Involuntary Termination” shall not include any
termination occurring as a result of the Covered Executive’s death or a
disability under circumstances entitling him to disability benefits under the
standard long-term disability plan of the Employer.
(m)
“Participation Agreement” shall mean the form agreement presented to each
Covered Executive selected for participation in the Plan by the Committee or its
delegate prior to his or her entry into this Plan, which shall (i) evidence the
employee’s designation as a Covered Executive and the Covered Executive’s
agreement to participate in this Plan and to comply with the terms, conditions,
and restrictions within this Plan and within the Participation Agreement, and
(ii) evidence the Employer’s agreement to participate in this Plan as a
participating Employer designated pursuant to Section 7(c), if applicable.

(n)
“Release” shall mean a general release from the Covered Executive in a form
acceptable to the Employer that releases the Company, the Employer, and their
affiliates and other released parties from claims or causes of action as
described therein.

(o)
“Release Expiration Date” shall mean the date that is twenty-one (21) days
following the date upon which the Employer timely delivers to the Covered
Executive



4



--------------------------------------------------------------------------------




the Release (which shall occur no later than seven (7) days following the date
of termination) or, in the event that such termination of employment is “in
connection with an exit incentive or other employment termination program” (as
such phrase is defined in the Age Discrimination in Employment Act of 1967, as
amended), the date that is forty-five (45) days following such delivery date.
(p)
“Section 409A” shall mean section 409A of the Code and the Treasury Regulations
and other guidance promulgated thereunder.

(q)
“Target Bonus Amount” shall mean an amount equal to the product of (i) the
Covered Executive’s Base Salary and (ii) the Covered Executive’s target bonus
percentage for the fiscal year in which the Involuntary Termination occurs. For
this purpose, the “target bonus percentage” shall be the highest percentage in
effect for the Covered Executive for the applicable fiscal year.

3.    Severance Benefits
(a)
Change in Control Severance Payments. Subject to the further provisions of this
Section 3 and the provisions of Sections 7(l) and 7(n), if a Covered Executive
incurs an Involuntary Termination on or within twenty-four (24) months following
a Change in Control, then, subject to the Covered Executive’s delivery of the
signed Release by the Release Expiration Date, and non-revocation of such
Release, and compliance with all terms of this Plan and the Participation
Agreement, such Covered Executive shall be entitled to receive each of the
following severance benefits:

(i)
An amount equal to two (2) times the sum of his or her (A) Base Salary and (B)
Target Bonus Amount, which amount shall be divided into and paid in ten (10)
equal consecutive monthly installments payable on the last business day of each
of the ten (10) calendar months following the date that is sixty (60) days after
the date of termination. The amount shall not be considered in calculating the
Covered Executive’s entitlement, if any, to any other benefits, including, but
not limited to, benefits provided under the Employer’s 401(k) Plan and the
Employer’s Executive Deferred Compensation Plan.

(ii)
The Covered Executive shall receive a lump sum of $22,500.00 which may be used
to pay COBRA premiums following the Involuntary Termination. The Covered
Executive shall receive the $22,500.00 on the last business day of the month
that is sixty (60) days after the date of termination.

(iii)
A lump-sum cash amount equal to the Covered Executive’s Target Bonus Amount for
the year of termination, pro-rated through and including the date of termination
(based on the ratio of the number of days the Covered Executive was employed by
the Employer during such year to the number of days in such year), payable in a
lump sum on the last business day of the month that is sixty (60) days following
the date of termination; provided, however, that for any annual bonus that is
intended to constitute performance-



5



--------------------------------------------------------------------------------




based compensation paid to a covered employee within the meaning of, and for
purposes of, section 162(m) of the Code, then this Section 3(a)(iii) shall apply
with respect to such pro-rated annual bonus only to the extent the applicable
performance criteria have been certified by a committee of the Board as required
under section 162(m) of the Code, with such lump sum cash payment being paid on
the later of (A) the last business day of the month that is sixty (60) days
following the date of termination or (B) the date such annual bonuses are paid
to executive officers of the Employer who have continued employment with the
Employer.
(iv)
Accelerated vesting of any outstanding equity-based awards previously granted to
the Covered Executive pursuant to the Company’s long-term incentive plan, with
vesting of any such outstanding awards whose vesting is otherwise contingent
upon performance metrics being based on targeted performance; provided, however,
that if this paragraph applies with respect to any long-term incentive award
that is intended to constitute performance-based compensation within the meaning
of, and for purposes of section 162(m) of the Code, then this paragraph shall
apply with respect to such performance-based compensation only to the extent the
applicable performance criteria have been satisfied as certified by a committee
of the Board as required under section 162(m) of the Code.

(v)
Certain outplacement assistance benefits, as provided in each Covered
Executive’s Participation Agreement.

(b)
No Mitigation. A Covered Executive shall not be required to mitigate the amount
of any payment or benefit provided for in this Section 3 by seeking other
employment or otherwise, nor shall the amount of any payment or benefit provided
for in this Section 3 be reduced by any compensation or benefit earned by the
Covered Executive as the result of employment by another employer. Subject to
the foregoing, the benefits under the Plan are in addition to any other benefits
to which a Covered Executive is otherwise entitled.

(c)
Offsets for other Payments and Satisfaction of other Requirements.
Notwithstanding anything else in the Plan, a Covered Executive’s payments under
Section 3(a) shall be reduced by any amounts a Covered Executive owes to the
Employer, as well as payment required by law, regulation, custom, contract,
agreement, or other Company or Employer severance plan related to the
Participant’s employment termination, including but not limited to, any salary
continuation during any notice period required by law (other than the notice
period specified in Section 2(d) applicable to a Covered Executive’s termination
for Good Reason), except to the extent any such reduction or offset results in a
violation of Section 409A. To the extent allowed by law, the payments provided
under this Plan are intended to satisfy any and all statutory or contractual or
other obligations for notice or severance or



6



--------------------------------------------------------------------------------




other amounts due that may arise out of any Covered Executive’s rights relating
to the termination of his or her employment.
4.    Administration of Plan.
(a)
Committee’s Powers and Duties. The Company shall have full power to administer
the Plan in all of its details, subject to applicable requirements of law. The
duties of the Company shall be performed by the Committee, except to the extent
the Committee delegates any of its administrative powers to an agent. The
Committee’s powers shall include, but not be limited to, the following
authority, in addition to all other powers provided by this Plan:

(i)
to make and enforce such rules and regulations as it deems necessary or proper
for the efficient administration of the Plan;

(ii)
to interpret the Plan and all facts with respect to a claim for payment or
benefits, its interpretation thereof to be final and conclusive on all persons
claiming payment or benefits under the Plan;

(iii)
to decide all questions concerning the Plan and the eligibility of any person to
participate in the Plan;

(iv)
to make a determination as to the right of any person to a payment or benefit
under the Plan (including, without limitation, to determine whether and when
there has been a termination of a Covered Executive’s employment, the cause of
such termination, the amount of such payment or benefit, and whether the Covered
Employee has violated any of the obligations of Section 6);

(v)
to appoint such agents, counsel, accountants, consultants, claims administrator
and other persons as may be required to assist in administering the Plan;

(vi)
to allocate and delegate its responsibilities under the Plan and to designate
other persons to carry out any of its responsibilities under the Plan, any such
allocation, delegation or designation to be in writing;

(vii)
to sue or cause suit to be brought in the name of the Plan; and

(viii)
to obtain from the Company, the Employer, and the Covered Executives such
information as is necessary for the proper administration of the Plan.

(b)
Indemnification. The Company shall indemnify and hold harmless each member of
the Committee and its delegates who are employees of the Employer against any
and all expenses and liabilities arising out of his or her administrative
functions or fiduciary responsibilities, including any expenses and liabilities
that are caused by or result from an act or omission constituting the negligence
of such member in the performance of such functions or responsibilities, but
excluding expenses and



7



--------------------------------------------------------------------------------




liabilities that are caused by or result from such member’s own gross negligence
or willful misconduct. Expenses against which such member shall be indemnified
hereunder shall include, without limitation, the amounts of any settlement or
judgment, costs, counsel fees, and related charges reasonably incurred in
connection with a claim asserted or a proceeding brought or settlement thereof.
(c)
Claims Procedure. Any Covered Executive that the Committee determines is
entitled to a benefit under the Plan is not required to file a claim for
benefits. Any Covered Executive who is not paid a benefit and who believes that
he is entitled to a benefit or who has been paid a benefit and who believes that
he is entitled to a greater benefit may file a claim for benefits under the Plan
in writing with the Committee within ninety (90) days following the later of (A)
the date of termination from employment or (B) the date of any curtailment of
benefits being provided to a Covered Executive following an Involuntary
Termination, if applicable. In any case in which a claim for Plan benefits by a
Covered Executive is denied or modified, the Committee shall furnish written
notice to the claimant within ninety (90) days after receipt of such claim for
Plan benefits (or within one hundred-eighty (180) days if additional information
requested by the Committee necessitates an extension of the ninety (90) day
period and the claimant is informed of such extension in writing within the
original ninety (90) day period), which notice shall:

(i)
state the specific reason or reasons for the denial or modification;

(ii)
provide specific reference to pertinent Plan provisions on which the denial or
modification is based;

(iii)
provide a description of any additional material or information necessary for
the Covered Executive or his or her representative to perfect the claim, and an
explanation of why such material or information is necessary; and

(iv)
explain the Plan’s claim review procedure.

In the event a claim for Plan benefits is denied or modified, in order to
exhaust the Plan’s claims procedures following the initial claim denial, the
Covered Executive or his or her representative must, within sixty (60) days
following receipt of the notice of such denial or modification, submit a written
request for review by the Committee of its initial decision. In connection with
such request, the Covered Executive or his or her representative may review any
pertinent documents upon which such denial or modification was based and may
submit issues and comments in writing. Within sixty (60) days following such
request for review the Committee shall, after providing a full and fair review,
render its final decision in writing to the Covered Executive and his or her
representative, if any, stating specific reasons for such decision and making
specific references to pertinent Plan provisions upon which the decision is
based. If special circumstances require an extension of such sixty (60) day
period, the Committee’s decision shall be rendered as soon as possible, but not
later than one hundred-twenty(120) days after receipt of the request for review.
If


8



--------------------------------------------------------------------------------




an extension of time for review is required, written notice of the extension
shall be furnished to the Covered Executive and his or her representative, if
any, prior to the commencement of the extension period.
Any legal action with respect to a claim for Plan benefits must be filed no
later than one (1) year after the date of the final decision by the Committee
with respect to such claim on review.
5.    Certain Excise Taxes. Notwithstanding anything to the contrary in this
Plan, if a Covered Executive is a “disqualified individual” (as defined in
section 280G(c) of the Code), and the payments and benefits provided for in this
Plan, together with any other payments and benefits which the Covered Executive
has the right to receive from the Company or any of its affiliates, would
constitute a “parachute payment” (as defined in section 280G(b)(2) of the Code),
then the payments and benefits provided for in this Plan shall be either reduced
(but not below zero) so that the present value of such total amounts and
benefits received by the Covered Executive from the Company and its affiliates
will be one dollar ($1.00) less than three (3) times the Covered Executive’s
“base amount” (as defined in section 280G(b)(3) of the Code) and so that no
portion of such amounts and benefits received by the Covered Executive shall be
subject to the excise tax imposed by section 4999 of the Code, or paid in full,
whichever produces the better net after-tax position to the Covered Executive
(taking into account any applicable excise tax under section 4999 of the Code
and any other applicable taxes, including any federal, state, municipal, and
local income or employment taxes, and taking into account the phase out of
itemized deductions and personal exemptions). The reduction of payments and
benefits hereunder, if applicable, shall be made by reducing, first, payments or
benefits to be paid in cash hereunder in the order in which such payment or
benefit would be paid or provided (beginning with such payment or benefit that
would be made last in time and continuing, to the extent necessary, through to
such payment or benefit that would be made first in time) and, then, reducing
any benefit to be provided in-kind hereunder in a similar order, in all
instances in accordance with Section 409A. The determination as to whether any
such reduction in the amount of the payments and benefits provided hereunder is
necessary shall be made by the Company in good faith; provided, however, that no
portion of the Covered Executive’s payments or benefits the receipt or enjoyment
of which the Covered Executive shall have waived at such time and in such manner
as not to constitute a “payment” within the meaning of section 280G(b) of the
Code will be taken into account; no portion of the Covered Executive’s payments
or benefits will be taken into account which does not constitute a parachute
payment (including by reason of section 280G(b)(4)(A) of the Code); in
calculating the applicable excise tax under section 4999 of the Code, no portion
of the Covered Executive’s payments or benefits will be taken into account which
constitutes reasonable compensation for services actually rendered, within the
meaning of section 280G(b)(4)(B) of the Code, in excess of the base amount that
is allocable to such reasonable compensation; and the value of any non-cash
benefit or any deferred payment or benefit will be determined in accordance with
the principles of sections 280G(d)(3) and (4) of the Code. If a reduced payment
or benefit is made or provided and through error or otherwise that payment or
benefit, when aggregated with all other payments and benefits from the Company
(or its affiliates) used in determining if a “parachute payment” exists, exceeds
one dollar ($1.00) less than three (3) times Covered Executive’s base amount,
then the Covered Executive shall immediately repay such excess to the Company
upon notification that an overpayment has been made. The fact that a Covered


9



--------------------------------------------------------------------------------




Executive’s right to payments or benefits may be reduced by reason of the
limitations contained in this Section 5 will not limit or otherwise affect any
other rights of the Covered Executive under this Plan or otherwise. All
determinations required by this Section 5 will be made at the expense of the
Employer or the Company. However, nothing in this Section 5 shall require the
Employer or the Company to be responsible for, or have any liability or
obligation with respect to, the Covered Executive’s excise tax liabilities under
section 4999 of the Code.
6.    Compliance with Plan and Participation Agreement. A Covered Executive’s
entitlement to Plan benefits shall be further conditioned upon the Covered
Executive’s compliance with the provisions of the Plan and the Participation
Agreement signed by the Covered Executive, which shall include or reference
obligations regarding non-disclosure, non-solicitation and non-competition. In
the event a Covered Executive fails to comply with or seeks to declare as
unenforceable or overbroad the provisions of such Participation Agreement or
this Plan, such Covered Executive shall repay to the Company any payments
received under Section 3(a), and no further benefits shall be payable under the
Plan.
7.    General Provisions
(a)
Funding. The benefits provided herein shall be unfunded and shall be provided
from the Company’s or the Employer’s general assets.

(b)
Cost of Plan. The entire cost of the Plan shall be borne by the Company or the
Employer, and no contributions shall be required of the Covered Executives.

(c)
Participating Employers. Subject to the remaining provisions of this Section
7(c), the Committee may designate any other affiliate of the Company or the
Employer eligible by law to participate in this Plan as also being an Employer
by either (i) delivering a written instrument to the Secretary of the Company
and the other designated Employer(s) regarding such designation or by (ii)
designating a Covered Executive for participation in the Plan who is employed by
such Employer. Any written instrument delivered pursuant to clause (i) above
shall specify the effective date of such designated participation, may
incorporate specific provisions relating to the operation of the Plan which
apply to the designated Employer only, and shall become, as to such designated
Employer and its executives, a part of the Plan. If a Covered Executive’s
employment is transferred to an affiliate of the Employer that has not been
designated an “Employer” under the Plan pursuant to the foregoing provisions of
this Section 7(c), such affiliate shall be deemed to be an Employer for all
purposes under this Plan with respect to such transferred Covered Executive
during the twelve (12) month period following such transfer and, subject to such
affiliate’s consent, shall continue to be deemed to be an Employer for all
purposes under this Plan following such 12-month period. Each designated
Employer shall be conclusively presumed to have consented to its designation and
to have agreed to be bound by the terms of the Plan and any and all amendments
thereto (a) upon its entering into a Participation Agreement with the Covered
Executive it employs, or (b) in the case of an affiliate who becomes an Employer
pursuant to the preceding sentence, upon its submission of information to the
Committee required by the terms



10



--------------------------------------------------------------------------------




of or with respect to the Plan; provided, however, that the terms of the Plan
may be modified so as to increase the obligations of an Employer only with the
written consent of such Employer.
(d)
Notices. For purposes of this Agreement, notices and all other communications
provided for herein shall be in writing and shall be deemed to have been duly
given (i) when received if delivered personally or by courier; or (ii) on the
date receipt is acknowledged if delivered by (a) certified mail, postage
prepaid, return receipt requested, or (B) e-mail, with confirmation receipt
required; as follows:

If to Covered Executive, addressed to:
the last known residential address
reflected in the Employer’s records
 
 
If to the Company/Employer, addressed to:
Frank’s International, LLC
10260 Westheimer, Suite 700
Houston, TX 77042
Attention: General Counsel
E-mail: the then General Counsel’s email address

Or to such other address as either party may furnish to the other in writing in
accordance herewith, except that notices or changes of address shall be
effective only upon receipt.
(e)
Amendment and Termination.

(i)
Subject to the following paragraph, the Board may amend or terminate the Plan at
any time; provided, however, that no such amendment or termination may adversely
affect the rights of a Covered Executive who has incurred an Involuntary
Termination prior to such amendment or termination of the Plan, and no such
amendment or termination shall be effective if it occurs within twelve (12)
months before a Change in Control occurs.

(ii)
Notwithstanding the foregoing, if a Change in Control occurs during the term of
the Plan, the Plan may not be terminated or amended on or within twenty-four
(24) months following the Change in Control to adversely affect the
participation and rights (contingent or otherwise) under the Plan of any
individual who is a Covered Executive immediately prior to such Change in
Control. For purposes of this Section 7(e)(ii), on and following a Change in
Control, a revocation of the designation of an affiliate or the Company as an
Employer, or a transfer of a Covered Executive’s employment to an entity that is
not designated an Employer, shall be deemed to be an adverse amendment to the
Plan with respect to each affected Covered Executive. The Employer’s obligation
to make all payments and provide all benefits that become (or have become)
payable as a result of an Involuntary Termination that occurs during such
twenty-four (24) month period following the Change in Control (or which occurred
prior to the Change in Control), as well as a



11



--------------------------------------------------------------------------------




Covered Executive’s obligation to satisfy any obligation under any Participation
Agreement previously executed by the Covered Executive, shall survive any
termination of the Plan.
(f)
Number and Gender. Wherever appropriate herein, words used in the singular shall
be considered to include the plural and the plural to include the singular. The
masculine gender, where appearing in this Plan, shall be deemed to include the
feminine gender.

(g)
Headings. The headings of Sections herein are included solely for convenience
and if there is any conflict between such headings and the text of the Plan, the
text will control.

(h)
Not Contract of Employment. The adoption and maintenance of the Plan shall not
be deemed to be a contract of employment between the Employer and any person or
to be consideration for the employment of any person. Nothing herein contained
shall be deemed to give any person the right to be retained in the employ of the
Employer or to restrict the right of the Employer to discharge any person at any
time, nor shall the Plan be deemed to give the Employer the right to require any
person to remain in the employ of the Employer or to restrict any person’s right
to terminate his or her employment at any time.

(i)
Severability. Any provision in the Plan that is prohibited or unenforceable in
any jurisdiction by reason of applicable law shall, as to such jurisdiction, be
ineffective only to the extent of such prohibition or unenforceability without
invalidating or affecting the remaining provisions hereof, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

(j)
Nonalienation. Covered Executives shall not have any right to pledge,
hypothecate, anticipate, or assign benefits or rights under the Plan, except by
will or the laws of descent and distribution.

(k)
Effect of Plan. Except with respect to any individual written employment or
severance agreements between a Covered Executive and the Company or an Employer
or affiliate, this Plan supersedes all prior oral or written policies, plans, or
arrangements of the Company or an Employer covering or applying to, and all
prior oral or written communications to, Covered Executives with respect to the
subject matter hereof, and all such prior policies, plans, or arrangements and
communications are hereby null and void and of no further force and effect.
Further, this Plan shall be binding upon the Company and the Employer and any
successor of the Company or the Employer by merger or otherwise, and shall inure
to the benefit of and be enforceable by the Covered Executives.



12



--------------------------------------------------------------------------------




(l)
Taxes. The Company, any Employer, or any applicable successor may withhold from
any amounts payable to a Covered Executive under the Plan all taxes it is
required to withhold pursuant to any applicable law or regulation.

(m)
Governing Law. The Plan shall be interpreted and construed in accordance with
the laws of the State of Texas without regard to conflict of laws principles,
except to the extent preempted by federal law.

(n)
Section 409A Compliance.

(i)
This Plan is intended to satisfy the requirements of Section 409A and shall be
interpreted, construed, and administered consistent with such intent.

(ii)
Notwithstanding anything in Section 3 to the contrary concerning the time of
payment of any severance benefit, if the Covered Executive is a “specified
employee,” as defined in Treas. Reg. § 1.409A-1(i), as of his or her Involuntary
Termination, then to the extent any amount payable under the Plan to such
Covered Executive upon or as a result of his or her “separation from service”
under Section 3(a) would be subject to the additional tax provided by Section
409A, such amount shall be accumulated and not paid to the Covered Executive
until the date that is six (6) months after the date of his or her Involuntary
Termination (or, if earlier than the end of the six (6) month period, his or her
date of death). Such accumulated amounts shall be paid in a single lump sum
payment on such delayed payment date.

(iii)
To the extent permitted under Section 409A, each payment to a Covered Executive
under the Plan shall be treated as a “separate payment.”

(iv)
A “termination of employment” or the date of an Involuntary Termination under
this Plan shall mean and must be a “separation from service” for purposes of
Section 409A.

(v)
Notwithstanding anything to the contrary in this Plan, any payment or benefit
under this Plan that is exempt from Section 409A pursuant to Treasury Regulation
§ 1.409A-1(b)(9)(v)(A) or (C) (relating to certain reimbursements and in-kind
benefits) shall be paid or provided only to the extent that the expenses are not
incurred, or the benefits are not provided, beyond the last day of the second
calendar year following the calendar year in which Covered Executive’s
“separation from service” occurs; and provided further that such expenses are
reimbursed no later than the last day of the third calendar year following the
calendar year in which the Covered Executive’s “separation from service” occurs.
To the extent any expense reimbursement or the provision of any in-kind benefit
is determined to be subject to Section 409A (and not exempt pursuant to the
prior sentence or otherwise), the right to reimbursement or in-kind benefits
shall not be subject to liquidation or exchange for another benefit, the amount
of any such



13



--------------------------------------------------------------------------------




expenses eligible for reimbursement or in-kind benefits provided during any
taxable year shall not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided, in any other taxable year, and such payments
shall be made on or before the last day of the Covered Executive’s taxable year
following the taxable year in which the expense occurred.
(o)
Clawback. Notwithstanding any provisions in this Plan to the contrary, any
compensation, payments, or benefits provided hereunder, whether in the form of
cash or otherwise, shall be subject to a clawback to the extent necessary to
comply with the requirements of any applicable law, including the Dodd-Frank
Wall Street Reform and Consumer Protection Act of 2010, section 304 of the
Sarbanes Oxley Act of 2002, or any regulations promulgated thereunder, or any
policy adopted by the Company or the Employer pursuant to any such law (whether
in existence as of the effective date of this Plan or later adopted).

[Signatures begin on next page.]


14



--------------------------------------------------------------------------------






EXECUTED this 21st day of January, 2019, effective for all purposes as provided
above.
FRANK’S INTERNATIONAL N.V.




By:  /s/ Michael C. Kearney                
Name: Michael C. Kearney
Title: Chairman, President and Chief Executive Officer
 
FRANK’S INTERNATIONAL, LLC




By:  /s/ Michael C. Kearney                
Name: Michael C. Kearney
Title: Chairman, President and Chief Executive Officer





15

